Citation Nr: 1136113	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected shrapnel wound residuals, to include entitlement to a separate rating for scars. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in January 2005 and March 2005 by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

This matter was previously before the Board in July 2010 at which time the Veteran's claim was denied.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2011 Order, pursuant to a Joint Motion for Partial Remand, vacated the Board's decision to the extent it denied entitlement to a disability rating greater than 10 percent for the service-connected shrapnel wound residuals.  The claim has now been returned to the Board for compliance with the mandates of the Joint Motion for Partial Remand.

The issue of entitlement to service connection for a hernia, previously adjudicated by an August 2008 rating decision, has again been asserted by the Veteran's representative in a statement dated in June 2010.  The Veteran's representative contends that the Veteran should be awarded service connection for this condition as secondary to his service-connected shrapnel wound residuals based on a finding of a related intermittent ventral hernia during the Veteran's November 2008 VA examination.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2010). 

Pursuant to the Joint Motion for Partial Remand, the Board has been instructed to specifically consider evidence of record reflecting that the Veteran received three to four weeks of inpatient treatment for his shrapnel wound, that his injury site was debrided, that he had entrance and operative scars related to his shrapnel wound, and that he reported that his shrapnel wound resulted in a fracture of the lower end of the xiphoid.  As the medical evidence of record does not appear to fully address all of the potentially relevant rating criteria, to include an assessment of the Veteran's shrapnel-wound related scars, the Board finds that the Veteran should be afforded a new VA examination to fully address that rating criteria.

Moreover, as the Veteran's most recent VA examination addressing the severity of his residual muscle disability is more than two years old, the Board finds that the Veteran should also be afforded a new VA examination to assess the current severity of his residual muscle disability, as well as to fully address the medical evidence that the Board has been instructed to consider when deciding the Veteran's claim, namely if the Veteran has any residuals from his in-service debridement and whether the Veteran's shrapnel injury resulted in a fracture of the lower end of his xiphoid, as he reports.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).

Additionally, the Veteran's recent VA treatment records from the Alexandria, Louisiana, VA Medical Center and its related Community Based Outpatient Clinics dated from July 2010 to the present should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall obtain all VA treatment records from the Alexandria, Louisiana, VA Medical Center and its related Community Based Outpatient Clinics dated from July 2010 to the present.  All reasonable attempts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile must be provided to the Veteran and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC shall afford the Veteran an appropriate VA examination to determine the current severity of the residuals of his shrapnel wound disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests shall be conducted.  The examiner must also comment on the functional limitations caused by the Veteran's service-connected muscle injury to group XIX.  The examiner is directed to also fully address the following questions: 

(a)  Do the service-connected residuals of a shrapnel wound to muscle group XIX cause weakened loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of incoordination, or uncertainly of movement?  

(b)  Do the residuals of shrapnel wounds to muscle group XIX more closely resemble a mild, moderate, moderately severe, or severe injury to the abdominal muscle group?  

 (c)  Did the Veteran's in-service shrapnel wound require debridement, and did the wound result in prolonged infection, sloughing of soft parts, or intramuscular scarring?

(d)  Describe the entrance and (if present) exit scars indicating the track of the shell fragment.  Did the shell fragment travel through one or more muscle groups?

(e)  Are there indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles?

(f)  Do tests of strength and endurance demonstrate positive evidence of impairment?

(g)  Did the Veteran's shrapnel injury result in a fracture of the lower end of his xiphoid (as he reports)?

(h)  To what extent are the Veteran's activities of daily living, employability, and ability to perform work requirements affected by his shell fragment wound residual muscle disability? 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  The RO/AMC shall afford the Veteran an appropriate VA examination to assesses the nature and severity of any scars related to his in-service shrapnel wound and related surgery.

The examiner is asked to indicate the specific area or areas, in square inches, affected by the service-connected residual scars from shrapnel wound.  The examiner should comment on whether or not the related scars are superficial; cause limited motion; are associated with underlying soft tissue damage; are unstable; are poorly nourished with repeated ulceration; are tender or painful on examination; or cause any limitation of function. 

The examiner is also asked to comment on the impact of the severity of the Veteran's scar(s), if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim seeking an increased disability rating for his service-connected shrapnel wound residuals, to include entitlement to a separate disability rating for residual  scars.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

